NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0394n.06
                            Filed: May 13, 2005

                                           No. 03-1556

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT




ROSALIND K. REED,                                    )
                                                     )       ON APPEAL FROM THE
       Petitioner-Appellant,                         )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE EASTERN
       v.                                            )       DISTRICT OF MICHIGAN
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
       Respondent-Appellee.                          )



BEFORE:       NORRIS and DAUGHTREY, Circuit Judges; OLIVER, District Judge.*


       PER CURIAM: Petitioner-Appellant Rosalind K. Reed (“Ms. Reed” or “Appellant”) was

convicted by a jury for conspiracy to commit money laundering. Ms. Reed appeals the district

court’s denial of her motion pursuant to 28 U.S.C. § 2255. Ms. Reed, who was a criminal defense

attorney in Detroit, argues that the prosecutor engaged in prosecutorial misconduct by making

derogatory comments about criminal defense attorneys during his closing argument. For the reasons

stated below, we AFFIRM the judgment of the district court.

                                       I. BACKGROUND

       This case has a long procedural history and has been before the Sixth Circuit on several prior


       *
              The Honorable Solomon Oliver, Jr., United States District Judge for the Northern
              District of Ohio, sitting by designation.
occasions. See United States v. Reed, 77 F.3d 139 (6th Cir. 1996) (en banc) (“Reed I”); United

States v. Reed, 167 F.3d 984 (6th Cir. 1999) (“Reed II”); United States v. Reed, 264 F.3d 640 (6th

Cir. 2001) (“Reed III”). The relevant facts and procedural history have been previously summarized

by the Sixth Circuit:

               This case arises out of a large marijuana distribution conspiracy.
               Principals in the conspiracy included Richard Sumpter, who
               supplied marijuana from California, and Jerome Maddox, who acted
               as Sumpter’s Detroit distributor. The testimony of Sumpter and
               Maddox, who ultimately cooperated with the authorities after their
               arrests, and others established the following:

               Reed, a criminal defense attorney, was a friend and neighbor of
               Maddox. Sumpter was arrested in Detroit in January 1994, and
               Reed, at Maddox’s request, undertook Sumpter’s representation.
               Sumpter, while in custody, told Reed that he could not pay her legal
               fees unless Maddox paid off his drug debt (something in excess of
               $400,000). Reed agreed to act as a conduit for the flow of money
               and information between Sumpter and Maddox. On two occasions
               Maddox delivered large quantities of cash to Reed’s law office and
               was met by Diana Fitch, Sumpter’s wife. After Maddox and Fitch
               counted the money and gave a portion to Reed for legal fees, the
               remainder was left in Reed’s office for subsequent pick up by
               Sumpter’s courier, David “Flyboy” Delacour. On instructions from
               Reed, Selecia Wright, Reed’s receptionist, gave the first bag of
               money to Delacour. A second receptionist, Diane McElroy, gave the
               second bag to Delacour on instructions from Fitch when Delacour
               arrived while Reed was out of the country. On his return to
               California from this second trip, Delacour was arrested, and the bag
               was found to contain $90,000 in currency.

               In addition to her knowingly facilitating this transfer of cash, the
               testimony indicated that Reed delivered notes from Sumpter to
               Maddox while Sumpter was jailed, that she discussed with Maddox
               Sumpter’s plan to continue running the drug operation while he was
               jailed, and that she discussed Maddox’s drug debt with Fitch.
               Eventually, Sumpter and Maddox agreed to cooperate with the
               authorities, and as part of that cooperation both men recorded
               conversations with Reed in which they attempted to capture Reed
               making inculpatory statements. Instead, Reed persistently denied
               involvement in or knowledge of any criminal activity.

                                       -2-
               On October 6, 1994 Reed was indicted on charges of money
               laundering, conspiracy to commit money laundering, and conspiracy
               to distribute marijuana. Pretrial, the government asked for a jury
               instruction that the delivery of cash could constitute a “financial
               transaction” for the purposes of the federal money laundering
               statute. Believing that the instruction was foreclosed by circuit
               precedent and given the prosecution’s admission that no other
               transaction could be proven, the district court dismissed the money
               laundering counts. On appeal this court, sitting en banc, overruled
               contrary precedent and held that the delivery of cash as alleged in
               the indictment did constitute a “financial transaction.” See United
               States v. Reed, 77 F.3d 139 (6th Cir.) (en banc) (“Reed I”), cert.
               denied, 517 U.S. 1246, 135 L. Ed. 2d 194, 116 S. Ct. 2504 (1996).

               On March 20, 1996 Reed was re-indicted. After the district court
               denied Reed’s motion to dismiss on the basis of an ex post facto
               prosecution under the money laundering statute, the case proceeded
               to trial. After lengthy deliberations . . . the jury convicted Reed of
               conspiracy to commit money laundering, acquitted her of conspiracy
               to distribute marijuana and of one substantive money laundering
               count, and deadlocked over the remaining money laundering count,
               as to which a mistrial was declared.

Reed II, 167 F.3d at 986-87; see also Reed III, 264 F.3d at 643-44 (discussing additional facts).

       Following the jury’s verdict, Ms. Reed was sentenced to 46 months, a downward departure

from the Guideline range of 121-151 months. Joint Appendix (“J.A.”) at 232. She appealed her

conviction and the government cross-appealed the sentence. This court affirmed the conviction but

vacated the sentence, concluding that the district court abused its discretion in granting the

downward departure. Reed II, 167 F.3d at 994-995. On remand, the case was reassigned and Ms.

Reed was sentenced to four years’ probation with the special condition that she serve 15 months in

a Community Correctional facility and that she perform 300 hours of community service. J.A. at

232. On a subsequent appeal, this court reversed and remanded, holding that several of the grounds

relied upon by the district court for a downward departure were impermissible. Reed III, 264 F.3d
640. In May 2002, Ms. Reed was re-sentenced to 68 months in custody, followed by a two-year

                                                -3-
term of supervised release. J.A. at 232.

        Ms. Reed then filed a motion pursuant to 28 U.S.C. § 2255 to vacate her conviction and

sentence, claiming that she was denied effective assistance of counsel and requesting an evidentiary

hearing. J.A. at 246. The district court denied the motion, adopting the Magistrate Judge’s findings

and conclusions. See Reed v. United States, Crim. Case No. 94-80095 (E.D. Mich. Mar. 26, 2003).

J.A. at 231-251. The district court then denied Ms. Reed’s request for a certificate of appealability

finding that “reasonable jurists would not debate the Court’s conclusion that Petitioner was not

deprived of the effective assistance of counsel.” Reed v. United States, Crim. Case No. 94-80095

(E.D. Mich. June 25, 2003) J.A. at 373-75. This court issued a certificate of appealability solely

as to Ms. Reed’s claim “regarding alleged prosecutorial misconduct and counsel’s failure to raise

the issue on appeal.” Reed v. United States, No. 03-1556 (6th Cir. Dec. 4, 2003).

        Ms. Reed’s claim of prosecutorial misconduct involves a statement that the prosecutor made

during his initial closing argument. After reviewing most of the evidence that had been presented

at trial, the prosecutor stated:

                Ladies and gentlemen, I’m almost done with my portion of this
                argument. It’s my last opportunity to talk with you about this case.
                You know, you probably have a lot of stereotypes and a lot of things
                that came into you[r] mind when you heard of this case and it
                involved a defense attorney. Ladies and gentlemen, we have – or
                actually any attorney, because ladies and gentlemen we all have
                certain impressions and expectations from attorneys. We actually
                based on what we see on TV, see in movies, and read in the paper, we
                expect – we almost expect attorneys to get money to their law office
                any way they can, and if that means having money go out with a
                courier so be it. We are almost expected to hide bags of cash until
                the courier gets there. We almost expect them to run around and try
                to tamper with a witness by putting – by trying to put the wrong bag
                defense in their mind. We almost expect them to keep money off the
                books, their tax-free bonus, that high quality marijuana. . . .


                                           -4-
                  You know, you come to expect from attorneys that, you know,
                  they’re going to keep that money off the books. We come to expect
                  that they’re going to destroy evidence, and they’re going to burn it in
                  a fireplace. Remember Jerome Maddox telling you, I’m never going
                  to forget that paper burning in her fireplace. We expect they’re going
                  to scribble over their notes to make it hard for the jury to find the
                  truth. And we expect that they’re going to pass notes from people in
                  prison to work with the drug debt amount. You know, we can expect
                  that today, but you know it isn’t right. It isn’t legal. And there’s only
                  one body at this point that can tell the Defendant what you did was
                  wrong. You wanted that money. You wanted that cash, on the books
                  or off the books. The way to get the money, to get your cut of the
                  money, was to bring it to the office. It’s wrong, and it’s illegal.

J.A. at 684-85.

                                            II. DISCUSSION

                                         A. Standard of Review

       This court reviews a district court’s denial of a § 2255 motion de novo, while examining

findings of fact under a clearly erroneous standard. Moss v. United States, 323 F.3d 445, 454 (6th

Cir. 2003). Ineffective assistance of counsel claims are mixed questions of law and fact that this

court reviews under the de novo standard of review. Mallett v. United States, 334 F.3d 491, 497 (6th

Cir. 2003).

       To prevail on her claim, Ms. Reed must meet the well-known standard that: (1) her

“counsel’s performance fell below an objective standard of reasonableness, and (2) there is a

reasonable probability that, but for the deficiency, the outcome of the proceedings would have been

different.” Campbell v. United States, 364 F.3d 727, 730 (6th Cir. 2004) (citing Griffin v. United

States, 330 F.3d 733, 736 (6th Cir. 2003)). This court has held that “[t]he objective standard of

reasonableness is a highly deferential one and includes a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” Mason v. Mitchell, 320 F.3d 604,


                                                    -5-
616-17 (6th Cir. 2003). A “reasonable probability” has been defined by the Supreme Court as “a

probability sufficient to undermine confidence in the outcome.” Strickland v. Washington, 466 U.S.
668, 694 (1984). The Strickland Court further stated that “[t]he benchmark for judging any claim

of ineffectiveness must be whether counsel’s conduct so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having produced a just result.” Id. at 686.

                                            B. Analysis

                           1. Objective Standard of Reasonableness

       In satisfying the first requirement of the test for ineffective assistance of counsel, Ms. Reed

must establish that her lawyer’s performance “‘fell below an objective standard of reasonableness’

as measured by ‘prevailing professional norms.’” Tinsley v. Million, 399 F.3d 796, 802 (6th Cir.

2005) (quoting Strickland, 466 U.S. at 687-88). A failure to object to a prosecutor’s comments or

to raise the issue on direct appeal does not fall below an objective standard of reasonableness unless

the comments constituted prosecutorial misconduct. See, e.g., Anderson v. United States, 246 F.

Supp. 2d 758, 762 (E.D. Mich. 2003) (“Because the prosecutor’s remarks were not improper . . .

counsel’s performance was not deficient.”); Cook v. Stegall, 56 F. Supp. 2d 788, 794 (E.D. Mich.

1999) (“Having found no [prosecutorial misconduct], we fail to see how defense counsel’s failure

to object was either deficient or prejudicial to the defendant’s case.”).

       In this case, Appellant argues that the prosecutor’s closing argument constituted misconduct

because the remarks denigrated criminal defense attorneys as a group and invited the jury: (1) to

discount Ms. Reed’s defense counsel’s arguments because criminal defense attorneys are unworthy

of trust; and (2) to convict Ms. Reed because she, herself, was a criminal defense attorney.

       Although the prosecutor’s statements came closer to the line than desirable, they do not rise


                                                 -6-
to the level of prosecutorial misconduct recognized in United States v. Solivan, 937 F.3d 1146 (6th

Cir. 1991). In Solivan, the prosecutor, during closing arguments, made a direct appeal to the jury

to send a message to the defendant “and all of the other drug dealers like her” that drugs were not

welcome in northern Kentucky. Id. at 1148. This court held that the statement was prejudicial to

the defendant’s right to a fair trial and thus constituted error because the comments were “calculated

to incite the passions and prejudices of the jurors . . . .” Id. at 1151.

          The instant case is distinguishable from Solivan. In Solivan, the prosecutor’s statement was

clearly intended to have the jury act as the conscience of the community to send a message that

certain behavior was not tolerated. Id. at 1157 (“The statements were deliberately injected into the

proceedings to inflame the jurors’ emotions and fears associated with the current drug epidemic that

is reported daily in our newspapers and which threatens the very fabric of our society.”). However,

in Hicks, this court found that the prosecutor’s statements during closing argument that “it is time

you sent a message to the community” and “the people in the community have the right to expect

that you will do your duty,” id., did not rise to the level of prosecutorial misconduct. We held that

an appeal to the community conscience was not impermissible because the prosecutor’s comments

were an “arguably proper general reference[] to the societal need to punish guilty people, rather than

an improper ‘attempt to compare or to associate the defendant with a feared and highly publicized

group. . . .’” Hicks, 384 F.3d at 219 (quoting Bowling v. Parker, 344 F.3d 487, 516-17 (6th Cir.

2003)).

          In the instant case, there was no appeal to the jury to send a message to the community. But

the statements may be compared to those in Hicks where the prosecutor exhorted the jury to do its

duty. The gist of the statement was to send a message to Ms. Reed that she should not be able to get


                                                  -7-
away with the conduct demonstrated at trial. This message would not be inappropriate. As we

recognized in Solivan, 937 F.3d at 1155, it is acceptable for a prosecutor to remind the jury that there

is a general “community or societal need to convict guilty people.” Throughout the prosecutor’s

comments regarding what people have come to expect from defense attorneys or lawyers, the

prosecutor interspersed facts particular to Ms. Reed’s case. For example, when he stated “And we

expect that they’re going to pass notes from people in prison to work with the drug debt amount,”

J.A. at 685, he was referring to testimony that was introduced at trial that indicated that Ms. Reed

delivered notes from Mr. Sumpter to Mr. Maddox while Mr. Sumpter was jailed. Reed II, 167 F.3d

at 986. This is consistent with the Respondent’s argument that the prosecutor made the comments

to avoid jury nullification – i.e., the jury’s acquitting Ms. Reed because society expects lawyers to

behave as she did.

       There are thus at least two plausible interpretations of the prosecutor’s closing argument,

causing some ambiguity as to the intentions of the prosecutor. This court has held that “[i]f two

plausible interpretations can be given to a prosecutor’s ambiguous final argument, the court should

not strive to adopt the one which casts doubt upon the prosecutor’s intentions.” Angel v. Overberg,

682 F.2d 605, 608 (6th Cir. 1982). In the instant case, as in Hicks, the prosecutor’s statements “were

devoid of the sort of inflammatory content inherent in the prosecutor’s statements in [Solivan].”

Hicks, 384 F.3d at 219. While the prosecutor did refer to an image of lawyer greed and lowered

expectations that the jurors may have previously encountered in the media, it cannot be said that he

spoke in a “comparable specific wider context of national attention and concern” such as the national

“War on Drugs” context involved in Solivan. Id. Further, he did not exhort the jurors to send a

message to the wider community but admonished them to hold Ms. Reed accountable for her


                                                  -8-
actions. Accordingly, Solivan is inapposite because “it is untenable to suggest that the prosecutor’s

statements were directed to the jurors’ desire to end a social problem.” Id.

          Furthermore, the Supreme Court has advised that isolated statements of a prosecutor’s

argument,

                 like all closing arguments of counsel, are seldom carefully
                 constructed in toto before the event; improvisation frequently results
                 in syntax left imperfect and meaning less than crystal clear. While
                 these general observations in no way justify prosecutorial
                 misconduct, they do suggest that a court should not lightly infer that
                 a prosecutor intends an ambiguous remark to have its most
                 damaging meaning or that a jury, sitting through lengthy
                 exhortation, will draw that meaning from the plethora of less
                 damaging interpretations.

Donnelly, 416 U.S. at 646-47. This court should not “lightly infer” that the prosecutor’s intent was

to have the jury draw the most damaging meaning.

          In sum, this court holds that the prosecutor’s statements were not “improper.” Accordingly,

Ms. Reed’s counsel did not render ineffective assistance of counsel for failing to object to the

prosecutor’s statements because even if appellate counsel had raised this issue on appeal, Petitioner

would not have been able to make out a case of prosecutorial misconduct. For these reasons, Ms.

Reed is not able to meet the reasonableness prong of the test for ineffective assistance of counsel.

                                             2. Prejudice

          Assuming, arguendo, that counsels’ performance did fall below an objective standard of

reasonableness, Ms. Reed must show that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland, 466 U.S.

at 694.




                                                  -9-
       Even if this court were to hold that Ms. Reed’s counsels’ performance fell below an objective

standard of reasonableness for failure to object to the prosecutor’s arguably improper comments,

Darden, 477 U.S. at 181, this court can provide relief only if the statements were “so flagrant as to

render the entire trial fundamentally unfair.” Hicks, 384 F.3d at 219. Once this court finds that a

statement is improper, four factors are considered in determining whether the impropriety is flagrant:

(1) the likelihood that the remarks would mislead the jury or prejudice the accused; (2) whether the

remarks were isolated or extensive; (3) whether the remarks were deliberately or accidentally

presented to the jury; and (4) whether other evidence against the defendant was substantial. Id.

       First, it does not appear that the prosecutor’s comments misled the jury; indeed, there was

ample evidence of Ms. Reed’s guilt already before the jury. In light of the evidence presented

against Ms. Reed, the care taken during voir dire to ensure that jurors did not hold prejudices against

criminal defense attorneys, and the instructions provided by the district court admonishing the jury

to consider only sworn testimony and exhibits, the prosecutor’s isolated statements cannot be said

to have misled the jury. See Solivan, 937 F.2d at 1156 (prosecutorial error may be held harmless

“because instructions given by the trial court sufficiently diluted or eradicated any resulting

prejudice.”). Second, the remarks were isolated in that the prosecutor only uttered them in his

closing argument and nowhere else. For example, the trial transcript contained over 4,000 pages of

which the prosecutor’s allegedly inappropriate comments consumed less than two. Third, although

the prosecutor made the statements deliberately, as noted above, there are multiple plausible and

permissible interpretations of what the prosecutor meant by uttering the statements. Finally, as

noted infra, the government presented ample evidence of guilt. In other words, there was

overwhelming evidence from which a jury could have found beyond a reasonable doubt that Ms.


                                                 -10-
Reed was guilty of conspiracy to launder money, notwithstanding the prosecutor’s comments during

closing argument. See id. (prosecutorial error may be held harmless “in light of the relative strength

of the evidence . . . .”).

        This court holds that even if the prosecutor’s statements rose to the level of being

“improper,” they were not “flagrant” and thus could not have “‘so infected the trial with unfairness

as to make the resulting conviction a denial of due process.’” Darden, 477 U.S. at 181 (quoting

Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)).

        Furthermore, there was overwhelming evidence against Ms. Reed that she was guilty of

conspiracy to commit money laundering. This court, in an earlier proceeding, upheld Ms. Reed’s

conviction against a sufficiency of the evidence claim, holding that given all of the evidence against

Ms. Reed, “a rational trier of fact could find beyond a reasonable doubt that Reed intended to

promote further trafficking.” Reed II, 167 F.3d at 993. This court wrote:

                 Reed was aware that Sumpter, the payee, intended to continue drug
                 trafficking although he was incarcerated awaiting trial. Reed admits
                 this, but she attempts to refute any finding of intent to promote that
                 activity by pointing to testimony that established Reed’s stated belief
                 that Sumpter’s plan would be “crazy.” J.A. at 454. Nevertheless,
                 knowing Sumpter’s intent, Reed acted to facilitate the transactions.
                 Given other evidence of Reed’s involvement, a rational trier of fact
                 could find beyond a reasonable doubt that Reed intended to promote
                 further trafficking.

Id. Finally, in Reed III, this court supplemented the factual record by emphasizing Ms. Reed’s

involvement in the conspiracy. We wrote:

                 Sumpter told Reed that he could not pay Reed her legal fees until
                 Maddox paid off his drug debt to him, an amount which the two men
                 estimated to be in excess of $400,000. Reed then brokered Maddox’s
                 repayment by passing information between Maddox and Sumpter,
                 who was incarcerated, and using her law offices as a drop-off and
                 pick-up point for the money. On two separate occasions, on February

                                          -11-
               11, 1994 and March 10, 1994, Maddox delivered payments in excess
               of $100,000 to Reed’s office, where he was met by Diana Fitch,
               Sumpter’s wife. On each date, Maddox and Fitch counted the money
               in Reed’s office and paid Reed her legal fees in cash, $15,000 on the
               first visit, and $20,000 on the second. Joint Appendix (“J.A.”) at
               557-58. After Reed was paid, the remainder of the money was stored
               in a bag in Reed’s office for Sumpter’s drug courier to retrieve and
               transport to California, which he did on two subsequent dates.

Reed III, 264 F.3d at 643-44. Mr. Delacour, Mr. Sumpter’s courier, testified that Ms. Reed “told

[him] where the bag [of money] was located and that that bag was located in her office behind a

chair under some of Richard Sumpter’s clothes.” J.A. at 426. Ms. Wright, Ms. Reed’s receptionist,

testified that Ms. Reed had instructed her to give the bag to the person who came in and requested

it. J.A. at 437. Ms. McElroy, a second receptionist for Ms. Reed, testified about how a courier came

to Ms. Reed’s office and picked up a bag for delivery to Ms. Fitch, Mr. Sumpter’s wife. J.A. at 443-

49. Mr. Sumpter testified extensively about Ms. Reed’s involvement in the plan to transfer money

between Mr. Sumpter and Mr. Maddox, using Mr. Delacour as a courier. See, e.g., J.A. at 467-70.

       In all, the government called dozens of witnesses and introduced over 100 exhibits and sub-

exhibits. The trial, which was lengthy, began on September 11, 1996 and jury instructions were

given on November 14, 1996. The trial transcript contained over 4,000 pages of which the

prosecutor’s allegedly inappropriate comments consumed less than two. The court allowed

individual voir dire on many issues including a question as to possible bias against criminal defense

attorneys. J.A. at 378-90. Finally, the district court specifically instructed the jury to consider only

sworn testimony and exhibits and not on the lawyers’ opening and closing statements:

               Now, first of all, ladies and gentlemen, in deciding this case you must
               decide it solely an[d] completely from the sworn testimony that has
               come to you from this witness stand, and from such exhibits that have
               bene [sic] received into evidence and nothing else. Incidentally, if
               you want the exhibits in your jury room you may have them by

                                         -12-
                  merely asking the clerk to deliver them to you. But opening
                  statements of the lawyers, colloquy between the Court and counsel,
                  and final arguments of the lawyers, all these things are important in
                  pointing out the issues in the case, but when you come to make your
                  decision, your decision must be based solely and completely on the
                  sworn testimony and exhibits received in evidence and nothing else.

J.A. at 702-03.

       In short, the evidence presented against Ms. Reed was overwhelming. While it is true that

the jurors found the evidence insufficient to prove her guilty beyond a reasonable doubt on the

substantive money laundering counts or on the conspiracy to distribute marijuana count, the

evidence clearly indicated that Ms. Reed conspired with others to commit money laundering. It is

unclear why the jurors engaged in such lengthy deliberations. Reed II, 167 F.3d at 991 (“The district

judge carefully avoided getting into the substance of the deliberations . . . .”). It is fair to say,

however, that whatever reticence the jury had in concluding that Ms. Reed had engaged in money

laundering herself, or had committed conspiracy to distribute marijuana, there was strong evidence

to support her conviction on conspiracy with others to commit money laundering defendants in

violation of 18 U.S.C. § 1956(h).1

       This court, in Reed II, explained that the “specified unlawful activity” could either be the

payment of an antecedent drug debt or the continuation of drug trafficking. Reed II, 167 F.3d at 993.

Ms. Reed admitted she was aware that the payee, Mr. Sumpter, intended to continue his drug

trafficking activities while incarcerated, though she sought to diminish the import of that admission

with her stated belief that his plan would be crazy. Id. at 993. Nevertheless, the evidence is clear


       1
                  18 U.S.C. § 1956(h) provides: “Any person who conspires to commit any offense
                  defined in this section or section 1957 shall be subject to the same penalties as
                  those prescribed for the offense the commission of which was the object of the
                  conspiracy.”

                                                  -13-
that, knowing Mr. Sumpter’s intent, Ms. Reed acted to facilitate the transactions and, therefore,

acted “with the intent to promote the carrying on of specified unlawful activity.” 18 U.S.C. §

1956(a)(1)(A)(i); Reed II, 167 F.3d at 992-93. Despite the jury’s inability to reach guilty verdicts

on the remaining counts, there was overwhelming evidence to support Ms. Reed’s conviction for

conspiracy to commit money laundering. As a consequence, the court concludes that even if the

failure of Ms. Reed’s trial counsel to object could be viewed as falling below an objective standard

of reasonableness, the result of the proceedings would not have been different.

       In sum, this court holds that even if the prosecutor’s comments rose to the level of

misconduct such that Ms. Reed’s counsels’ performance fell below an objective standard of

reasonableness, Appellant cannot demonstrate that the comments were prejudicial in leading the jury

to convict her of conspiracy to commit money laundering because the prosecutor’s statements were

not flagrant and because the evidence against her was overwhelming. Accordingly, Ms. Reed has

not established that her appellate counsel was ineffective, or that she suffered prejudice as a result

of the alleged misconduct by the prosecutor.

                                       III. CONCLUSION

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                                -14-